Case:20-16438-JGR Doc#:4 Filed:09/29/20 Entered:09/29/20 12:13:55 Pagel of 2

  
       
   

 
 

Fill in this information to identify the case:
Debtor name | Willco X Development, LLLP

United States Bankruptcy Court for the: DISTRICT OF COLORADO O Check if this is an

 

Case number (if known): amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

Name of creditorand - Name, telephone number | Nature of claim Indicate If claim | Amount of claim
complete mailing address, | and email addrass of (for example, trade Is contingent, | If the claim is fully unsecured, fill in only unsecured claim amount. If
Including zipcode ©. _ | creditor contact debts, bank loans, unliquidated, or | claim is partially secured, fill In total claim amount and deduction for
eg professional services, disputed value of collateral or setoff to calculate unsecured claim.

coe and government Total claim, If Deduction for vatue | Unsecured claim
eo oe contracts) partially secured of collateral or setoff
A&S Painting Vendor $36,840.00
4324 Winterstone
Drive
Fort Collins, CO
80525
Alliance Electric, Vendor $72,129.27
Inc.

P.O. Box 271132
Fort Collins, CO
80527
Audiomatrix, Inc. Vendor $74,255.14
204 S. College Drive
Suite At

Cheyenne, WY
82007

Blueprint RF Vendor $24,292.71
Department 880349
P.O. Box 29650
Phoenix, AZ 85038
C&T Design and Vendor $88,508.86
Equipment
Company, Inc.
2750 Tobey Drive
Indianapolis, IN
46219

Clean Designs Vendor $18,482.80
2800 South Oak
Street

Denver, CO 80227
Dakcomm Vendor $53,304.60
Solutions, Inc.

23 Sixth Avenue SW
Suite F

Aberdeen, SD 57401
Genterro Vendor $134,627.47
1645 Grant Street
Suite 200

Denver, CO 80203

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com Best Caso Bankruptcy
Case:20-16438-JGR Doc#:4 Filed:09/29/20 Entered:09/29/20 12:13:55 Page2 of 2

 

 

 

Debtor YWillco X Development, LLLP Case number (if known)
Name
Name of creditorand .._ | Name, telephone number | Nature of claim indicate if claim | Amount of claim

complete mailing address,
Including zipcode

and email address of

_ | creditor contact

(for example, trade
debts, bank loans,
professional services,

fs contingent,
unliquidated, or
disputed

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim ts partially secured, fill In total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

Hilton

4649 Paysphere
Circle

Chicago, IL 60674

$109,892.48

 

Independent Bank
P.O. Box 3035
McKinney, TX 75070

$73,260.08

 

Ingram Micro
FAO Samsung
P.O. Box 775833

| Chicago, IL 60677

Vendor

$46,880.80

 

Moore Insulation
Co., Inc.

521 East ist Street
Cheyenne, WY
82007

Vendor

$19,573.80

 

Poudre Valley Air
2416 Donella Court
Fort Collins, CO
80524

Vendor

$181,375.00

 

Schindler Elevator
Corporation

P.O. Box 70433
Chicago, IL 60673

Vendor

$32,212.00

 

Sigcom Signature
Communications,
inc.

4412 W. Eisenhower
Bivd.

Loveland, CO 80537

Vendor

$32,333.59

 

Soto's Drywall, LLC
578 Mount Evans St.
Longmont, CO
80504

Vendor

$59,036.90

 

Sport & Fitness, Inc.
1409 Pikes Peak
Avenue

Fort Collins, CO
80524

Vendor

$24,647.09

 

The Light Center
2725 South College
Fort Collins, CO
80525

Vendor

$27,455.94

 

US Foods
Department 597
Denver, CO 80271

Vendor

$30,756.28

 

Winnelson

1616 Riverside Drive
Fort Collins, CO
80524

 

Vendor

 

 

 

 

$44,179.32

 

 

Official form 204

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 
